Title: To John Adams from Sylvanus Bourne, 28 January 1789
From: Bourne, Sylvanus
To: Adams, John


          
            Sir
            Boston Jany. 28th: 1789
          
          Pardon the liberty I take, and permit me to call to your Excellency’s recollection, a Person who (at the time the Committee of Convention for framing this State’s Constitution were sitting in this town) requested to be taken into your Office, as a student at Law, and had your promise to be received if the services of your Country should not call you abroad; but which proving to be the case in a short time after—my Views were thereby frustrated. this in connection with some other unfavourable occurrences of the moment, turned my Attention into a different channell & Commerce became the object of my future pursuit; and tho’ the peculiar embarrassments which have attended trade in the northern States, since the peace, have cramped my connections in business. I have not failed [. . .] by reading & observation to make myself in some degree acquainted with the general principles of Commerce and more especially those which apply to the situation & interests of my own Country; cherishing the fond idea that I might have a future opportunity, of rendering service herein—and cannot but view with heartfelt pleasure that agr[ea]ble prospects, which the establishment of a system adequate to every purpose of Govt: affords America, of soon being able, to retreive her lost Credit, & respectability with foreign powers, and her peace & happiness at home—
          As the want of due Commercial regulations gave the first rise to our present system—such regulations I humbly conceive will form

the first Objects of its Administration; as being intimately connected with the Revenue & on the principle of Obviating the injurious effects which have arisen to us, from the rigid navigation Acts, of those Nations—with whom we have been commercially connected: for however despicable they may have viewed us in our late unhinged situation, they will have reason I presume, materially to change their sentiments when they find us in the operation of that Govt which gives us the capacity of combating them with their own Weapons by opposing similar restrictions on our part.—and it is not to be doubted that America under an efficient Commercial System & with her internal resources brought into Action—will have her future connection solicited by those very nations, who now pretend to hold her in Contempt, & on terms of National reciprocity—
          Fraught with these sentiments & in possession of an heart devoted to the service of my Country—I have in contemplation to adopt the favourable Crisis which will present under the operation of the new Govt. to solicit a consulship or some commercial errand abroad; presuming that the establishment of Persons as the Guardians of our Interests in foreign ports will be esteemed necessary upon the plan of regulating our future Commerce & to obtain accurate information of the relative importance of their trade with us—to the accomplishment of my wishes I need the assistance of able friends— I have conversed with my Uncle Bowdoin Mr Lowell & several others on the subject, who promise me their recommendation & friendship, but shall esteem yours of decided importance to me hoping to find your Excellency at the head of the federal Council—where your exalted reputation will not fail to give all possible weight to your Advice & recommendations—a conviction of the importance of your friendship to me—whether you are in or out of the Govt. prompts to this early application—and I feel confident from a knowledge of your Excellencys Character that it must be a pleasing sacrifice to the goodness of your Heart—whenever in your power to promote the Views of a young person whose basest motive is Ambition & whose greatest Pride would be to serve his Country—
          I have the honour to be in sentiments of the greatest respect & Esteem / Your Excellencys / Most Obedt: Servt
          
            Silvanus Bourn
          
          
            NB I shall do myself the honour to wait on your Excellency in a few days—
          
        